Finch, P. J. (dissenting).
The trial of this action presented an issue of fact concerning - the terms of an oral agreement which concededly had been made between the parties. The issue of those terms may indeed be reduced to a single issue, namely, whether the contract was conditioned upon the Dempsey-Tunney contest being held in the State of New York. This issue turned upon the credibility of the witnesses respectively on behalf of the plaintiff and defendant, and the probabilities in the light of the surrounding facts and circumstances. The action was tried at length through a period of nine days, in the course of which the facts and circumstances leading up to the making of the agreement and bearing upon the issue involved were fully developed. The printed record comprises a volume of over 850 pages. In my judgment the verdict of the jury in favor of the defendant Tunney not only cannot be said to be against the weight of the evidence but is in accordance therewith. This is demonstrated by the fact that on April 3, 1926, when the agreement upon which plaintiff bases bis cause of action was alleged to have been made, Tunney already had a written con*85tract with Rickard for a match with Dempsey in Jersey City. Both Rickard and Tunney wanted the fight to take place in New York, but had been unable to obtain the consent of the Boxing Commission. Having already committed himself with Rickard to a match with Dempsey, the only reasonable purpose for engaging the services of the plaintiff would be to procure the holding of the bout in New York, which all parties desired, and not to arrange a match with Dempsey, which, as noted, had already been arranged.
The plaintiff makes much of the fact that in a letter of June sixth, written by Tunney to the plaintiff, which letter purports to set forth the agreement between the parties, there was no reference to the condition that the bout must be had in New York. The defendant Tunney gave a reasonable and probable explanation for such exclusion, namely, that it was because of the advice and request of the plaintiff that the undertaking of the latter to procure the authorization of the New York State Boxing Commission of a contest in this State between Dempsey and Tunney be kept secret.
Notwithstanding all the foregoing, however, it is contended that the judgment should be reversed and a new trial had because of certain alleged errors of law in the course of the trial. First, it is urged that there was error in the admission in evidence of communications and conversations between Tunney and Gibson subsequent to the date upon which the agreement in suit was made upon the ground that this evidence of transactions subsequent to the making of the agreement was not competent to show the contract that was made or the state of mind of Tunney upon the prior date. The objections would be good if the aforesaid evidence was admitted for the purposes referred to. It was, however, expressly restricted exclusively to showing the circumstances under which Tunney wrote the aforesaid letter of June sixth. It was also admissible as confirming the testimony of Tunney respecting his version of the agreement, which version had been assailed as an afterthought and as recently trumped up as a defense to the action. At the time of these communications there was no controversy between the parties and hence no motive for the fabrication of evidence. This evidence tends to show the true background against which the letter of June sixth was written and to explain its contents. Said letter was relied upon by the plaintiff as a damaging piece of evidence against Tunney and as inconsistent with his testimony at the trial. Standing alone and unexplained, the letter undeniably has that tendency. Under such circumstances it is well established that the true meaning of the letter may be explained by other evidence.
In Ferris v. Sterling (214 N. Y. 249) Judge Cardozo, writing for *86the court, said: “ It is also the rule that where declarations or acts of a party are used against him as admissions tending to show an inconsistent attitude, it is always open to him to explain the apparent contradiction.” Again, in D’Ambra v. Rhinelander (234 N. Y. 289), Judge Cardozo said: “ The rule is fundamental that he was free to rebut the admission by an explanation of the act.”
The case first cited also is authority for the proposition that said evidence was admissible in support of the version of defendant Tunney of the agreement of April third with the plaintiff when that version was attacked as a recent fabrication.
In introducing the evidence to which, as above shown, a party is entitled, he is not limited to his own testimony but may introduce evidence of acts and transactions with third parties. (D’Ambra v. Rhinelander, supra.)
It is further urged by the appellant that there was error in the charge of the court to the effect that if the agreement of the parties was that plaintiff should use political considerations or other means independent of the merits to obtain the consent of the Boxing Commission to the holding of the Dempsey-Tunney bout in New York, the verdict should be for the defendant.
The appellant bases this contention upon the premise that there is no evidence in the record which would support such a finding. The record, however, fairly shows that the only possible reason for the willingness of Tunney to pay to the plaintiff the large percentage of his earnings accruing out of his bout with Dempsey was, that Mara would accomplish that result through the use of his friendship and supposed influence with the members of the Boxing Commission and others. Tunney testified that Mara promised to see the Governor about the matter if necessary, and there is testimony that Mara admitted an unsuccessful effort in that direction in which the Governor refused to discuss the matter at all. Mara admitted having had private conversations with certain of the Boxing Commissioners. These activities, coupled with the request of Mara that all reference to getting the match in New York be omitted from the agreement upon the ground that, if such proviso were made public, there would be trouble, constitute evidence from which the jury might well draw the inference that Mara should endeavor by influence to procure the consent of the Boxing Commission to the contest being held in this State.
There were thus no errors of law requiring a reversal of the judgment.
In reality, the difference between the majority and minority opinions is upon a question of law. If the evidence which is herein *87held admissible is excluded, the documentary evidence is stronger; whereas, if the evidence is admissible, the verdict of the jury is clearly right.
The verdict of the jury, as noted, being amply sustained by the evidence, it follows that the judgment should lie affirmed.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.